Exhibit 16.1 [Letterhead of Stonefield Josephson, Inc.] October 27, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K/A of Hemacare Corporation dated October 27, 2010 to be filed with the Securities and Exchange Commission.We agree with the statements concerning our Firm in such Form 8-K/A; we are not in a position to agree to disagree with other statements of Hemacare Corporation contained therein. /s/ Stonefield Josephson, Inc. CERTIFIED PUBLIC ACCOUTANTS
